 


110 HRES 836 EH: Granting the authority provided under clause 4(c)(3) of rule X of the Rules of the House of Representatives to the Committee on Education and Labor for purposes of its investigation into the deaths of 9 individuals that occurred at the Crandall Canyon Mine near Huntington, Utah.
U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 
1st Session 
H. RES. 836 
In the House of Representatives, U. S.,

December 5, 2007
 
RESOLUTION 
Granting the authority provided under clause 4(c)(3) of rule X of the Rules of the House of Representatives to the Committee on Education and Labor for purposes of its investigation into the deaths of 9 individuals that occurred at the Crandall Canyon Mine near Huntington, Utah. 
 
 
1.Granting Investigative Authority to Committee on Education and LaborThe Committee on Education and Labor is granted the authority provided under clause 4(c)(3) of rule X of the Rules of the House of Representatives in furtherance of the investigation by such Committee into the deaths of 9 individuals that occurred during August 2007 at the Crandall Canyon Mine (also known as the Genwal Mine) near Huntington, Utah, including the events that may have led to those deaths and into the administration of relevant laws by government agencies, including the Department of Labor and the Mine Safety and Health Administration, and into other related matters. 
 
Lorraine C. Miller,Clerk.
